Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9,12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al (US 2007/0248424).
Omori et al discloses the claimed cutting tool of the claimed substrate (0015) having the claimed inner layer of TiN(when instant m=0)  and Cr outer layer (0096with the claimed thicknesses and thickness ratio (table 1, example 6).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,17  are rejected under 35 U.S.C. 103 as being unpatentable over by Omori et al (US 2007/0248424) in view of Gautier et al (“Effect of deposition…are evaporation”) or Kaito et al (”The structure….evaporation method”).

Gautier et al (3. Experimental and 4. Discussion) or Kaito et al ( 2. Experimental and 3. Results) disclose the claimed orientation and method of depositing a Cr layer. The claimed ratio is considered inherent to the deposited Cr layer.
Thus it would have been obvious to one of ordinary skill in the art to provide the Cr layer with the claimed crystal orientations as these orientations are known, as shown by Gautier et al or Kaito et al.

Claims 5-7,10 are rejected under 35 U.S.C. 103 as being unpatentable over by Omori et al (US 2007/0248424) in view of Setoyama et al (US 2012/0282050).
Omori et al discloses the invention substantially as claimed except for the claimed except for the claimed components of the inner layer.
Setoyama et al discloses the claimed functional equivalency of the TiN to TiAlN, or AlCrN of the claimed components and proportions when x=0.5 and y=1, c=0.5 and d=1 for coatings used of tools and other coatings (0073) .
Thus it would have been obvious to one of ordinary skill in the art to use the claimed TiAlN or AlCrN with the claimed proportions, as these are known coatings to be used on tools as shown by Setoyama et al.

Claims 5-7,13-14,18 are rejected under 35 U.S.C. 103 as being unpatentable over by Omori et al (US 2007/0248424) in view of Setoyama et al (US 2012/0282050) in further view of Mitsubishi (JP 2013-116509) or Ni et al (US 2012/0201615).
Omori et al in view of Setoyama et al discloses the invention substantially as claimed except for the claimed TiAlN when x does not equal 0.5 for  the inner layer and method of making thereof.
Mitsubishi (abstract and 0022) or Ni et al (abstract and example 1) discloses the claimed TiAlN when x does not equal 0.5 for  the inner layer and method of making thereof used for tools. The claimed hardness and ratio are considered inherent to the claimed (Ti,Al)N layer.
Thus it would have been obvious to one of ordinary skill in the art to provide Omori et al with the claimed TiAlN when x does not equal 0.5 for  the inner layer and method of making thereof, as these coatings are known to be used as coatings for tools as shown by Mitsubishi or Ni et al..

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Omori et al (US 2007/0248424) in view of Setoyama et al (US 2012/0282050) in further view of Hitachi Tool (JP 2000 334607).
Omori et al in view of Setoyama et al discloses the invention substantially as claimed except for the claimed TiAlN/TiSiN alternating layers as the inner layer.
Hitachi discloses the claimed TiAlN/TiSiN alternating layers (table 1) used for tools.
 .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Omori et al (US 2007/0248424) in view of Setoyama et al (US 2012/0282050) in further view of Johansson et al (US 2011/0044775 or 2011/0045245).
Omori et al in view of Setoyama et al discloses the invention substantially as claimed except for the claimed (Cr,Al)O layer as the inner layer.
Johansson et al discloses the claimed (Cr,Al)O coating with the claimed proportion used for used for tools(abstract).
Thus it would have been obvious to one of ordinary skill in the art to provide Omori et al with the claimed (Cr,Al)O layers as the under layer, as these alternating layers are known to be used for tools as shown by Johansson et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Archene Turner whose new telephone number is (571) 272-1545. The examiner can normally be reached on Monday, Wednesday through Friday from 10:30 am. to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ARCHENE A TURNER/Primary Examiner, Art Unit 1784